ORDER
This matter having come before the Court on a presentment from the Advisory Committee on Judicial Conduct, which concluded that respondent’s having conducted the arraignment of a defendant in the Marlboro Township Municipal Court notwithstanding the existence of an acknowledged conflict of interest warranted the imposition of public discipline,
And the Committee having properly concluded that under Canon 3D of the Code of Judicial Conduct the conflict was not waivable by defendant and, despite respondent’s good faith, his desire to spare defendant from having to return to court for an arraignment by a different judge did not absolve him of the disciplinary consequences of proceeding in the face of the conflict,
And the Committee having recommended to the Court that respondent should be reprimanded for his conduct,
And the Court having determined that the appropriate sanction should be an admonition,
And good cause appearing;
IT IS ORDERED that the Court hereby adopts the unanimous findings of the Advisory Committee on Judicial Conduct and admonishes JUDGE JAMES M. NEWMAN for his violations of Canons 1, 2A, 3C(1), of the Code of Judicial Conduct and Rule 2:15 — 8(a)(6); and it is further
ORDERED that given the Court’s obligation to promote public confidence in the integrity and independence of the judiciary, effective with the filing date of this Order any failure by a municipal court judge to recuse himself or herself when confronted by a clear conflict of interest within the scope of Canon 3C(1) of *478the Code of Judicial Conduct shall result in the imposition of significantly more severe discipline than that imposed herein.